Case: 1:16-cv-07648 Document #: 49-1 Filed: 01/13/20 Page 1 of 5 PageID #:336




                     EXHIBIT A
1/13/2020          Case: 1:16-cv-07648 Document         #: 49-1
                                         Institute for Science, Law Filed:   01/13/20
                                                                    and Technology          Page
                                                                                   | Chicago-Kent   2 ofof5Law
                                                                                                  College    PageID #:336

            Menu                                                                                                       Search




                                             (/)



      Home (/) / Institutes & Centers (/institutes-centers) / Institute for Science, Law and Technology



   Institute for Science, Law and Technology

   About the Institute for Science, Law, & Technology
   With exponential development of technologies, the need for professionals trained at the complex intersection of
   science and law is greater than ever. The insatiable expansion of technology across an intricately connected globe
   raises new questions of ethics and legality. The Institute for Science, Law & Technology (ISLAT), a not-for-pro t, cross-
   disciplinary collaborative e ort at the Illinois Institute of Technology, trains leaders and provides in-depth, thoroughly-
   researched answers to the toughest issues that arise at the edges of science and law.


   ISLAT employs a team of professors, legal fellows, and research assistants to conduct cutting-edge legal and policy
   research on emerging science and technology issues. Recently-completed ISLAT projects include a paper on the risks of
   virtual clinical trials, a book chapter on the intersection of genetics and art, and a paper on the privacy policies,
   permissions, and transmissions of mobile diabetes apps. ISLAT has worked with legislators, lawyers, and journalists to
   help craft policy and spread awareness of important science and technology issues related to genetics, reproductive
   technologies, and internet privacy.


   Selected Ongoing Projects
   Medical App Privacy
                                        Tens of thousands of mobile medical apps are currently available, allowing consumers to
                              diagnose, monitor, manage, treat, and prevent health problems and diseases. In many
                              instances, medical apps are designed to take the place of a doctor. But rather than providing
                              a con dential way for people to learn about their health, the digital data stream emitted by
                              the apps is captured by marketing companies and data aggregators and widely shared with
                              third parties, often without the app users’ knowledge or consent. And even though health
                              information has traditionally been better protected than other types of personal information,
                              those protections do not apply to user-generated data from medical apps. ISLAT has
    Image Credit: Cynthia Sun
                              conducted original empirical studies on the privacy policies of medical apps and their
                              surreptitious transmissions. The studies covered hundreds of medical apps related to
   diabetes, bipolar disorder, eating disorders, and suicide. Our studies analyzed what apps’ privacy policies say that the
   apps (and their developers) do with the users’ information and compared it to what they actually do. ISLAT hopes to
   develop legal and policy frameworks to address these gaps in protecting health information entered into medical apps.


   Medical App Liability



https://www.kentlaw.iit.edu/institutes-centers/institute-for-science-law-and-technology                                           1/4
1/13/2020          Case: 1:16-cv-07648 Document         #: 49-1
                                         Institute for Science, Law Filed:   01/13/20
                                                                    and Technology          Page
                                                                                   | Chicago-Kent   3 ofof5Law
                                                                                                  College    PageID #:336
   Some medical apps claim to be able to diagnose a user by the user entering data, by
   comparing an image, or by measuring something. App developers use a variety of
   propaganda-like tactics in app descriptions, including rhetoric and imagery, to entice users by
   claiming to save time and money, answer their questions, improve their health, and empower
   the patient. By the ways in which developers name and use symbols for the apps and
   describe them, they give the impression that the apps will help diagnose disease. Yet despite
   the panoply of medical terminology and imagery, and even claims to diagnose, various apps
   have been found to diagnose incorrectly, resulting in cases where users are provided with
   wrong information about their health that might even harm the user. ISLAT’s analysis of 35
   self-diagnosis apps directed to lay people available in the Apple App Store and Google Play
   found that many app developers used a variety of propaganda-like tactics to entice users, but o ered little or no
   evidence base for their claims. In light of these ndings, ISLAT hopes to develop legal and policy frameworks to tighten
   regulation and liability for medical app developers who create apps that claim to diagnose disease.


   Predictive Policing

                                                    ISLAT’s predictive policing project, conducted with IIT professors Miles Wernick and
                                                    Yongyi Yang, aims to design, implement, and deploy a exible, new risk model for
                                                    crime prevention that can be translated to a wide array of communities in the U.S.
                                                    and beyond. The project is a partnership with the Elgin (Illinois) Police Department,
                                                    selected for its exceptionally progressive culture, positive relationship with its
                                     community, and willingness to devote substantial e ort to work closely with IIT in a
   genuine partnership. The project, which is in its second year of funding through IIT’s Nayar Prize II competition, is
   currently deploying a risk model in Elgin founded on machine learning technology that assesses an individual’s future
   risk of becoming a victim or perpetrator of crime. In the intervention strategy, individuals identi ed by the model to be
   at high risk will be invited to work with social workers who will help the individual to identify which social services
   programs may be most helpful to them (these may include job training, drug rehabilitation, and educational
   opportunities), and then follow up with the individual consistently to ensure success. ISLAT has developed a legal-
   ethical framework for appropriately employing this technology to crime prevention in a way that respects privacy rights
   and achieves acceptance by the community. The overall goal of the project is to help people to better their lives,
   thereby bene ting them and their families, and ultimately leading to a safer community.


   Read about the Nayar Prize II here. (https://web.iit.edu/nayar-prize/about)


   On the Edges of Science and Law (ISLAT Blog)
   Can the Law Eradicate Deep Fakes? (http://blogs.kentlaw.iit.edu/islat/2019/11/20/can-the-law-eradicate-deep-
   fakes/)
   November 20, 2019
   Your Soul for Bonus Miles! The Unhinged Collection of Biometric Data is Today’s Faustian Bargain
   (http://blogs.kentlaw.iit.edu/islat/2019/08/05/yoursoulforbonusmiles/)
   August 5, 2019
   Inheriting the Facebook Graveyard (http://blogs.kentlaw.iit.edu/islat/2018/07/23/inheriting-facebook-graveyard/)
   July 23, 2018
   Countdown to Health Care Privacy Compliance; GDPR Minus One Day
   (http://blogs.kentlaw.iit.edu/islat/2018/05/24/countdown-health-care-privacy-compliance-gdpr-minus-one-day/)
   May 24, 2018
   Countdown to Health Care Privacy Compliance; GDPR Minus Eight Days
   (http://blogs.kentlaw.iit.edu/islat/2018/05/17/countdown-health-care-privacy-compliance-gdpr-minus-eight-days/)
   May 17, 2018
https://www.kentlaw.iit.edu/institutes-centers/institute-for-science-law-and-technology                                                     2/4
1/13/2020          Case: 1:16-cv-07648 Document         #: 49-1
                                         Institute for Science, Law Filed:   01/13/20
                                                                    and Technology          Page
                                                                                   | Chicago-Kent   4 ofof5Law
                                                                                                  College    PageID #:336



      Center for Access to Justice & Technology (/institutes-centers/center-for-access-to-justice-and-technology)

      Center for Empirical Studies of Intellectual Property (/institutes-centers/center-for-empirical-studies-of-intellectual-
      property)

      Center for Information, Society and Policy (/institutes-centers/center-for-information-society-and-policy)

      Center on Socio-Legal Approaches to Property (/institutes-centers/center-on-socio-legal-approaches-to-property)

      Institute for Compliance in Financial Markets (/institutes-centers/institute-for-compliance)

      Institute for Law and the Humanities (/institutes-centers/institute-for-law-and-the-humanities)

      Institute for Law and the Workplace (/institutes-centers/institute-for-law-and-the-workplace)

      Institute for Science, Law and Technology (/institutes-centers/institute-for-science-law-and-technology)

         ISLAT Professionals (/institutes-centers/institute-for-science-law-and-technology/islat-professionals)

         ISLAT in the News (/institutes-centers/institute-for-science-law-and-technology/islat-in-the-news)

         ISLAT Conferences (/institutes-centers/institute-for-science-law-and-technology/islat-conferences)

      Institute on the Supreme Court of the United States (/institutes-centers/institute-on-the-supreme-court-of-the-united-
      states)

      Justice John Paul Stevens Jury Center (/institutes-centers/jury-center)

      Law Lab (//www.thelawlab.com/)


       Bloomberg: Lori Andrews Says Internet Privacy Is Dead


                 Lori Andrews Says Internet Privacy Is Dead




https://www.kentlaw.iit.edu/institutes-centers/institute-for-science-law-and-technology                                          3/4
1/13/2020          Case: 1:16-cv-07648 Document         #: 49-1
                                         Institute for Science, Law Filed:   01/13/20
                                                                    and Technology          Page
                                                                                   | Chicago-Kent   5 ofof5Law
                                                                                                  College    PageID #:336


       Related ISLAT Sites

               CK Privacy (http://ckprivacy.org/)
               Social Network Constitution (http://www.socialnetworkconstitution.com/)
               ISLAT Blog (http://blogs.kentlaw.iit.edu/islat/)




   Institute for Science, Law and Technology


   Lori Andrews, Director
   Suite 530
   565 W. Adams St.
   Chicago, IL 60661
   Phone: (312) 906-5122
   Email: astone7@kentlaw.iit.edu (mailto:astone7@kentlaw.iit.edu)




                                                                                                      (/)




                                                                      565 West Adams Street
                                                                  Chicago, IL (Illinois) 60661-3691
                                                                       Phone: 312.906.5000
                                                                        Fax: 312.906.5280

                                                          Social Media Directory (/about/connect)




                                            Contact Us (/forms/website-contact)
       Directions & Transportation (/admissions/jd-program-admissions/visit-campus/directions-and-transportation)
                                          Privacy Statement (/privacy-statement)
                                        Illinois Tech Website (https://web.iit.edu/)




https://www.kentlaw.iit.edu/institutes-centers/institute-for-science-law-and-technology                                     4/4
